Citation Nr: 0520327	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  02 19-670	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Entitlement to service connection for residuals of a 
fracture of the left middle finger.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
January 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO 
determined that new and material evidence had not been 
received to reopen the veteran's claims for a low back 
disorder and for 
post-traumatic stress disorder (PTSD).  The RO also denied 
his claims for service connection for a bilateral knee 
disorder, a bilateral ankle disorder, and residuals of a 
fracture of his left middle finger.  He filed a timely 
appeal.  

In March 2003, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
A transcript of the proceeding is of record.  During the 
hearing, he indicated he was withdrawing his claim for PTSD 
and, instead, submitting a claim for a dysthymic disorder.  
So in a subsequent December 2003 decision, the Board 
dismissed the claim for PTSD and referred the claim for a 
dysthymic disorder to the RO for appropriate development and 
consideration since the Board did not have jurisdiction to 
consider this additional issue.  See 38 C.F.R. § 20.200 
(2004).  The Board also remanded the remaining claims to the 
RO - concerning the knee, ankle and left middle finger 
disorders, for further development and consideration.

Unfortunately, because still further development is needed 
before the Board can make a decision, this appeal is again 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.




REMAND

As noted in the Board's December 2003 remand, the veteran has 
testified that he received relevant treatment at several 
different places, including VA Medical Centers (VAMCs) in 
Houston, Texas, and in Alexandria and New Orleans, Louisiana.  
He also indicated that he received private treatment from 
several other sources and that those records are most likely 
unobtainable.  The Board directed the RO to ask him to 
clarify whether any additional records need to be obtained 
to support his allegations; and, if so, to obtain these 
outstanding records.  If they could not be obtained, the 
Board directed the RO to notify the veteran of this in 
accordance with the Veterans Claims Assistance Act (VCAA).  
See 38 C.F.R. § 3.159(e).

In accordance with the Board's aforementioned directive, the 
AMC, which developed the case in lieu of the RO, sent a 
January 2004 letter to the veteran asking him for the 
approximate dates of treatment at VA facilities and to 
clarify whether any other records (including those private 
medical records mentioned during his March 2003 hearing) 
needed to be obtained to support his allegations.

In February 2004, in response to the AMC's letter, the 
veteran submitted a detailed list of his treatment at the 
VAMCs in Houston, Texas, and New Orleans, Louisiana, from 
September 1990 through January 2004.  While some of these 
records were obtained, it appears that others were not.  
Specifically, the claims file contains records from the VAMC 
in Houston from February 2001 to January 2004, 
but not records of orthopedic examinations that he indicated 
occurred on November 5, 1990; April 13, 1992; and May 6, 
1992.

Furthermore, the veteran noted other relevant treatment from 
September 1990 to June 1996 at the VAMC in New Orleans.  He 
had previously submitted copies of some of these records 
dated from March 1992 to June 1996, but not all of them.



Pursuant to the VCAA, VA has a duty to assist a veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A(a), 38 C.F.R. § 3.159(c).  And with regard 
to records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain the 
relevant records, until and unless it determines further 
requests would be futile.  38 C.F.R. § 3.159(c)(2).  
Moreover, VA is deemed to have constructive notice of the 
existence of any evidence, including treatment records, in 
the custody of a VA facility.  See Bell v. Derwinski, 2 Vet. 
App. 611, 612 (1992).

In this particular case at hand, the RO has not complied with 
the VCAA and its implementing regulations.  Furthermore, the 
AMC has not complied with the Board's December 2003 directive 
relating to obtaining relevant VA treatment records.  So, 
unfortunately, another remand is required.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (Where the remand orders 
of the Board are not complied with, the Board itself errs in 
failing to insure compliance).  

The Board also notes that the veteran and his representative, 
in January 2005, requested that the AMC schedule a VA 
compensation and pension (C & P) examination to obtain a 
medical opinion indicating whether the four conditions 
at issue are related to the veteran's military service.  The 
duty to assist provisions of the VCAA includes the duty to 
provide medical examinations or obtain opinions if it is 
determined necessary to decide a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  But this is 
only the case when the evidence of record before the 
Secretary:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) indicates the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, 
with regards to a petition to reopen a finally adjudicated 
claim (as here with the low back disorder), this duty to 
request an examination or obtain an opinion only arises if 
new and material evidence is presented or secured.  
See 38 C.F.R. § 3.159(c)(4)(iii).  

The veteran's service medical records (SMRs) show treatment 
for complaints of low back, knee, and ankle pain.  He 
contends these symptoms were caused by injuries sustained 
during parachute jumps while he was on active duty.  His SMRs 
also indicate he slammed a door on his left hand in May 1971, 
and that his first metacarpal (thumb) was swollen and tender.  
The doctor noted that X-rays revealed no signs of a fracture.

VA treatment records, from after service, reveal the veteran 
underwent a L4-5 discectomy in September 1992, and more 
recent complaints of pain in his knees, ankles and left 
middle finger.

So insofar as the veteran's claims for bilateral knee and 
ankle disorders, the evidence on record indicates current 
complaints of pain that may be associated with his active 
military service.  But a medical examination and opinion are 
needed to determine whether he has current knee and ankle 
disorders associated with his subjective complaints of pain; 
and, if so, whether it is at least as likely as not (meaning 
50 percent probability or greater) these disorders are 
related to his military service.

With regards to his complaints of pain in his left middle 
finger, the veteran's SMRs do not reveal any fracture.  In 
fact, it was his left thumb that appeared swollen and tender 
rather than his left middle finger.  So the Board does not 
find that a medical examination or opinion is necessary under 
the VCAA because there is no evidence of a fracture of his 
left middle finger in service, as alleged.  Nevertheless, 
this claim is still being remanded for further development 
and consideration as outlined in the Board's prior December 
2003 remand - specifically the need to obtain any relevant 
outstanding VA treatment records.  Stegall v. West, 11 Vet. 
App. at 271.

And as for the veteran's petition to reopen his claim for 
service connection for a low back disorder, it must first be 
determined whether new and material evidence has been 
received before it can be determined whether a medical 
examination or opinion is needed.  See 38 C.F.R. § 
3.159(c)(4)(iii).  So the Board will leave this to the 
discretion of the RO after it has obtained all relevant 
outstanding VA treatment records in accordance with the 
Board's prior December 2003 remand.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain all relevant outstanding VA 
treatment records as indicated by the 
list provided by the veteran in February 
2004.  Specifically, this must include 
records from the VAMC in New Orleans, 
Louisiana, dated from September 1990 to 
June 1996; and from the VAMC in Houston, 
Texas, dated November 5, 1990, 
April 13, 1992, and May 6, 1992.  If any 
outstanding records listed by him cannot 
be obtained, notify him of this in 
accordance with the VCAA - specifically 
38 C.F.R. § 3.159(e).

2.  After completion of the above 
directive, determine whether new and 
material evidence has been received to 
reopen the veteran's claim for service 
connection for a low back disorder.  If 
so, determine whether a medical 
examination or opinion is needed in 
accordance with the VCAA - specifically 
38 C.F.R. § 3.159(c)(4).

If it is determined that a medical 
examination or opinion is needed, 
schedule the veteran for an appropriate 
VA examination to determine whether he 
has a current low back disorder.  If he 
does, the examiner is asked to express an 
opinion on whether the low back disorder 
is at least as likely as not (meaning 50 
percent probability or greater) related 
to the veteran's military service.

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  

It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examiner must note that he 
or she has reviewed the claims file.  

3.  Schedule the veteran for an 
appropriate VA examination to determine 
whether he has current bilateral knee and 
ankle disorders.  If he does, 
the examiner is asked to express an 
opinion on whether any current knee or 
ankle disorder is at least as likely 
as not (meaning 50 percent probability or 
greater) related to the veteran's 
military service.

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  

It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examiner must note that he 
or she has reviewed the claims file.  

4.  Review the claims file.  If any 
development is incomplete, including if 
any of the examination reports do not 
contain sufficient information to respond 
to the questions posed, take corrective 
action before readjudication.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).



5.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

